DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are subject under examination.

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn
Applicant’s arguments, filed 01/04/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       Claims 21-26, 28-36, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20180359688 A1) in view of Zhong (US 2019/0021047 A1) and further in view of Zhang (US 2018/0352501 A1)

Regarding claim 21, An (US 20180359688 A1) teaches a User Equipment (UE) (See para 0150 “the end device”), comprising:
a transmitter configured to transmit a request message to a core network via a base station apparatus in an initial procedure (see para 0150 “In step 7, the end device initiates the Attach procedure by the transmission of an Attach Request to the eNB”; see para 0151 “In step 8, the eNB forward the Attach Request message to the MME1.”)[ MME1 is interpreted as core network]; and
a receiver configured to receive an accept message from the core network via the base station apparatus in the initial procedure (See para 0156 “In step 18, the MME1 sends the Initial Context Setup Request/Attach Accept message to the eNB, which may include Slice ID. In step 19, the eNB sends the RRC Connection Reconfiguration message and along with the Attach Accept message to the device.”).
An doesn’t teach wherein the request message includes a plurality of first information identifying a Network Slice, and

Zong teaches the request message includes a first information identifying a Network Slice(see para 0093 “when the eNB receives the access request from the mobile terminal, the eNB may send a message to the network selection function, and request for allocating a service node MME to the mobile terminal. If a UE carries a network slice name of a network slice to which the UE requests to be accessed, for example, if the network slice name carried by the UE is xMBB.ns, the eNB may send the network slice name carried by the UE to the network selection function.”[ access request also carrier the network slice name known as xMBB.ns, therefore the network slice name is also known as information identifying the network ], and
the accept message includes a plurality of second information identifying a Network Slice selected by the core network (see para 0130 “the service node may allocate temporary ID (GUTI) to the mobile terminal in the attach accept message, a network slice ID being contained in an MME group ID and an MME ID”; see para 0135 “The MME ID in the GUTI may be used to identify a network slice, or, the MME Group ID may be used to identify a network slice, or, the MME Group ID and the MME ID may be combined to identify a network slice.”)[ temporary ID (GUTI), a network slice ID in MME group ID, MME ID are interpreted as plurality of second information].
 Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the accept message includes a (Zong: see para 0043) 
Zong teaches  the request message includes an information identifying the network slice, however, it doesn’t teach the request message includes plurality of information identifying the network slice. 
Zhang teaches the request message includes plurality of information identifying the network slice.  (“see para 0076 “The request message may include UE related information, such as a UE preferred network slice ID and/or type, UE ID and/or type, UE requested service type”)  [ network slice ID and type are interpreted to be plurality of information
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine plurality of information identifying the network slice in the system of An. The motivation is to send UE related information (See para 0076 )

Regarding claim 31, An teaches a communication method performed by a User Equipment (UE), the communication method comprising:
transmitting a request message to a core network via a base station apparatus in an initial procedure (see para 0150 “In step 7, the end device initiates the Attach procedure by the transmission of an Attach Request to the eNB”; see para 0151 “In step 8, the eNB forward the Attach Request message to the MME1.”)[ MME1 is interpreted as core network]; and
(See para 0156 “In step 18, the MME1 sends the Initial Context Setup Request/Attach Accept message to the eNB, which may include Slice ID. In step 19, the eNB sends the RRC Connection Reconfiguration message and along with the Attach Accept message to the device.”).
An doesn’t teach wherein the request message includes a plurality of first information identifying a Network Slice, and
the accept message includes a plurality of second information identifying a Network Slice selected by the core network.
Zong teaches the request message includes a first information identifying a Network Slice (see para 0093 “when the eNB receives the access request from the mobile terminal, the eNB may send a message to the network selection function, and request for allocating a service node MME to the mobile terminal. If a UE carries a network slice name of a network slice to which the UE requests to be accessed, for example, if the network slice name carried by the UE is xMBB.ns, the eNB may send the network slice name carried by the UE to the network selection function.”)[ also the access request also carrier the network slice name known as xMBB.ns, therefore the network slice name is also known as information identifying the network ], and
the accept message includes a plurality of second information identifying a Network Slice selected by the core network (see para 0130 “the service node may allocate temporary ID (GUTI) to the mobile terminal in the attach accept message, a network slice ID being contained in an MME group ID and an MME ID”; see para 0135 “The MME ID in the GUTI may be used to identify a network slice, or, the MME Group ID may be used to identify a network slice, or, the MME Group ID and the MME ID may be combined to identify a network slice.”)[ temporary ID (GUTI), a network slice ID in MME group ID, MME ID are interpreted as plurality of second information].
 Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the accept message includes a plurality of second information identifying a network slice selected by the core network in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043) 
Zong teaches the request message includes an information identifying the network slice, however, it doesn’t teach the request message includes plurality of information identifying the network slice. 
Zhang teaches the request message includes plurality of information identifying the network slice.  (“see para 0076 “The request message may include UE related information, such as a UE preferred network slice ID and/or type, UE ID and/or type, UE requested service type”)  [ network slice ID and type are interpreted to be plurality of information
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine plurality of information identifying the network slice in the system of An. The motivation is to send UE related information (See para 0076 )

(see para 0153 “the UE sends a Direct Transfer message to the eNB, which includes the Attach Complete message, which may include Slice ID. In step 23, the eNB forwards the Attach Complete message to the MME1”).
An doesn’t teach the accept message comprises a controlling message including a Global Unique Temporary Identifier (GUTI), and the accept message including the GUTI. 
 Zong teaches the accept message comprises a controlling message including a Global Unique Temporary Identifier (GUTI) (See Zong 0113, 0130 “The service node may allocate a temporary ID (GUTI) to the mobile terminal in an Attach Accept message”), and
and the accept message including the GUTI. (See Zong 0113, 0130 “The service node may allocate a temporary ID (GUTI) to the mobile terminal in an Attach Accept message”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the accept message including the GUTI in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043)

Regarding claim 23, 33, An doesn’t teach wherein the second information is same as the first information.
(see para 0118 “At act 402, the radio access point may send the access request message received from the mobile terminal to a network selection function; see para 0119 “At act 403, if the temporary ID (such as GUTI) of the mobile terminal is carried in the access request message”; (SEE Zong 0113, 0130 “The service node may allocate a temporary ID (GUTI) to the mobile terminal in an Attach Accept message”)[ since both the request message and the accept message includes GUTI, it is interpreted that the first information and the second information is the same].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the second information is same as the first information in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043)


Regarding claim 24, 34, An doesn’t teach wherein at least one of the first information or the second information comprises unique information among Mobile Operators, Public Land Mobile Networks (PLMNs), or the Mobile Operators and PLMNs.
Zong teaches wherein at least one of the first information or the second information comprises unique information among Mobile Operators, Public Land Mobile Networks (PLMNs), or the Mobile Operators and PLMNs. (see para 0062“A PLMN ID and a network slice name may uniquely identify a worldwide network slice.”)[ since message including PLMN-ID, therefore it implies the information will be uniquely identified in PLMN].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the first information or the second information comprises unique information among Mobile Operators, Public Land Mobile Networks (PLMNs), or the Mobile Operators and PLMN in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043)


Regarding claims 25, 35, An doesn’t teach wherein at least one of the first information or the second information comprises unique information within a Mobile Operator or a Public Land Mobile Network.
Zong teaches wherein at least one of the first information or the second information comprises unique information within a Mobile Operator or a Public Land Mobile Network. (see para 0062“A PLMN ID and a network slice name may uniquely identify a worldwide network slice.”)[ since message including PLMN-ID, therefore it implies the information will be uniquely identified in PLMN].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the first information or the second information comprises unique information among Mobile Operators, Public Land Mobile Networks (PLMNs), or the Mobile Operators and PLMN in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043)
 (See para 0156 “In step 18, the MME1 sends the Initial Context Setup Request/Attach Accept message to the eNB, which may include Slice ID)[ network slice ID is interpreted to be network slice type].

Regarding claim 28, 38,  An doesn’t teach the request message is a first request message; and the transmitter is configured to transmit a second request message to a first mobility management apparatus in the core network via the base station apparatus in a procedure for updating a Tracking Area after the initial procedure,
wherein: the second request message includes a GUTI,
the GUTI is used for the first mobility management apparatus to obtain UE context of the UE from a second mobility management apparatus managing the selected Network Slice, and the first mobility management apparatus obtains the UE context of the UE in a case that the second request message is not periodically transmitted.
	Zhang teaches the request message is a first request message (see para 0104 “At act 301, a mobile terminal (UE) may send an access request to a radio access point, the access request in a 4G being an Attach Request message.”); and
the transmitter is configured to transmit a second request message to a first mobility management apparatus in the core network via the base station apparatus in a procedure for updating a Tracking Area after the initial procedure (see para 0133 “At act 501, a mobile terminal may send a TAU request to a radio access point,”; see para 0137 “At act 505, the radio access point may send the TAU request to the selected service node”),

the second request message includes a GUTI (see para 0133” At act 501, a mobile terminal may send a TAU request to a radio access point, and carry, in a message, a GUTI allocated to the mobile terminal by a network.”),
the GUTI is used for the first mobility management apparatus to obtain UE context of the UE from a second mobility management apparatus managing the selected Network Slice (see para 00119 “At act 403, if the temporary ID (such as GUTI) of the mobile terminal is carried in the access request message, the network selection function may search for a service node (namely source service node) serving a UE previously based on the GUTI, and send an ID request to the service node so as to acquire the IMSI of the mobile terminal.”)[ IMSI is interpreted as UE context], and
the first mobility management apparatus obtains the UE context of the UE in a case that the second request message is not periodically transmitted.(see para 0119 “ send an ID request to the service node so as to acquire the IMSI of the mobile terminal”; see para 0120 “At act 404, if the network selection function cannot successfully obtain the IMSI of the mobile terminal, the network selection function may send an ID request to the mobile terminal to acquire the IMSI of the mobile terminal”) [see fig. 10 ID request is being from service node to network selection function and from network selection function to mobile terminal, where para 0119 describe ID request is sent to acquire the IMSI (interpreted to be UE context)].
(Zong: see para 0043)

Regarding claim 29, 39, An teaches the UE further comprising:
memory configured to store one or more Application identifiers corresponding to at least one of the first information or the second information. (see para 0045 “The selection of the slices may depends on at least one requirement (like quality of service, QoS, response time, available bandwidth, required services, etc.) of the applications running on the terminal equipment.”)[ quality of service, QoS, response time, available bandwidth, required services are service identification information interpreted to be application identification information]

Regarding claim 30, An doesn’t teach wherein the second information is associated with the first information. 
Zong teaches the second information is associated with the first information. (see para 0118 “At act 402, the radio access point may send the access request message received from the mobile terminal to a network selection function; see para 0119 “At act 403, if the temporary ID (such as GUTI) of the mobile terminal is carried in the access request message”; (SEE Zong 0113, 0130 “The service node may allocate a temporary ID (GUTI) to the mobile terminal in an Attach Accept message”)[ since both the request message and the accept message includes GUTI, it is interpreted that the first information and the second information is the same].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the second information is associated with the first information in the system of An. The motivation is to select an appropriate network slice when an operator deploys multiple slices in a network (Zong: see para 0043)

6.        Claims 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20180359688 A1) in view of Zhong (US 2019/0021047 A1) and further in view of Zhang (US 2018/0352501 A1) and Zembustu (US 20140211728).

Regarding claims 27,37, Modified An doesn’t teach the first information transmitted in the first request message is used by the base station apparatus to select a first mobility management apparatus composed in the core network.
Zembustu teaches the first information transmitted in the first request message is used by the base station apparatus to select a first mobility management apparatus composed in the core network (see para 0030 “the base station using the indication information provided by the terminal to steer the terminal supporting the function to the specific MME or SGSN, or to select specific MME or SGSN.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the first information transmitted in the first request message is used by the base station apparatus to select a first (zembustu: see para 0031)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAMIT KAUR/Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416